Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice
  January 3, 2018
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156204 & (52)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
  v                                                                 SC: 156204                                        Justices
                                                                    COA: 329480
                                                                    Oakland CC: 2004-194051-FC
  ERIC DARNELL GALLOWAY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 15, 2017
  judgment of the Court of Appeals and the motion for an evidentiary hearing are
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the judgment of the Court of Appeals, which did not address the defendant’s
  argument that his trial counsel specifically failed to account for habitual offender
  enhancement when advising the defendant regarding the applicable minimum guidelines
  range and that, but for this error, the defendant would have accepted a plea offer with a
  sentencing agreement and the trial court would have accepted the agreement. We
  REMAND this case to the Court of Appeals, which, while retaining jurisdiction, shall
  remand this case to the Oakland Circuit Court to conduct a hearing pursuant to People v
  Ginther, 390 Mich 436 (1973). On remand, the trial court shall determine whether the
  defendant was denied the effective assistance of trial counsel based on his claim that he
  would have accepted a plea offer with a sentencing agreement, but for counsel’s error,
  and that the trial court would have accepted the agreement. At the conclusion of the
  hearing, the trial court shall reconsider the defendant’s motion for relief from judgment
  under the prejudice analysis applicable to claims of ineffective assistance of counsel at
  the plea stage. See People v Douglas, 496 Mich 557 (2014). The trial court shall then
  forward the record and its findings to the Court of Appeals, which shall resolve the issues
  presented by the defendant.

         We do not retain jurisdiction.

          WILDER, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
         d1220
                                                                               Clerk